This conviction was for violation of article 302, P.C., wherein appellant was convicted for exhibiting in a place of amusement a moving picture show on Sunday.
The majority of the court have held the law constitutional and valid in the Zucarro case, this day decided. I can not agree and will write reasons later for that non-concurrence and file in the Zucarro case. Under the authority of the Zucarro case this judgment will be affirmed.
Affirmed.
[Final dissenting opinion October 22, 1917. — Reporter.]